Action by respondent Bertha Mooney to recover damages for personal injuries sustained when she fell on vegetable refuse covered by a paper bag on the sidewalk in front of appellants’ vegetable stand, and by her husband for medical expenses and loss of services. The appeal is from an order of the Appellate Term, hy permission of this court, affirming a judgment of the City Court of the City of New York, County of Kings, entered on the verdict of a jury in favor of respondents. Order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.